DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered. Claims 5-9, 15 and 17-20 remain withdrawn. Claims 1-2, 4, 10-14 and 16 remain pending in the application.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ““a single control box mounted directly under a first step of the plurality of steps … an electric charger adjacent to said single control box and mounted directly under the first step of the plurality of steps … a battery mounted directly under a second step of the plurality of steps” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 10-14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a single control box mounted directly under a first step of the plurality of steps … an electric charger adjacent to said single control box and mounted directly under the first step of the plurality of steps … a battery mounted directly under a second step of the plurality of steps”; this recitation constitutes new matter since: firstly, the specification as submitted in the original disclosure does not include such language and secondly, as shown in elected figures 5-10 and specifically figure 5, the control box 504, electric charger 506 as well as both batteries 508 and 510 respectively are all shown to be located within the boundaries of a respective step/rung (see re-produced figure 5 below).


    PNG
    media_image1.png
    498
    625
    media_image1.png
    Greyscale

The same issue above applies to the first and second batteries in claim 12.
Dependent claims are rejected since they depend from a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 10-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a single control box mounted directly under a first step of the plurality of steps … an electric charger adjacent to said single control box and mounted directly under the first step of the plurality of steps … a battery mounted directly under a second step of the plurality of steps”; considering the new matter rejection above and the lack of illustration of the above limitations in the drawings it is not clear how the applicant is interpreting the term “directly under” since the figures reflects that the above limitations are encompassed by the step/rung. The same issue applies to the limitations “a first battery mounted directly under a second step … a second battery mounted directly under a third step” of claim 12. The above limitations will be examined as best understood.
Claim 1 recites “a steering mechanism … configured to steer said second set of wheels”; it appears that the limitation of “said second set of wheels” in the above recitation is incorrect since firstly, the specification describes the control of the first set of wheels, secondly, the claims recite that the second set of wheels are non-motorized and finally claim 2 clearly recites that the control box is connected to the first set of wheels. For examining purposes, it will be assumed that it is the first (not second) set of wheels. Clarification is required in response to this office action. 
Claim 12 recites “a first set of legs comprising at least one step” in line 3, then further on the claim recites “a second step of said first set of legs” and “a third step of said first set of legs”; therefore, the two latter recitations negate or 
Dependent claims are rejected since they depend from a rejected claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1, 2, 4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert, US (2007/0114742) in view of Boyer, US (2001/0047905).
	In regards to claim 1 Gilbert discloses:
A moving ladder system (fig. 6) comprising: 
a ladder (72); 

a second set of legs (right hand side 74s) of the ladder; 
a first set of wheels (34s) attached to said first set of legs (fig. 6); 
a second set of wheels (32s) attached to said second set of legs (fig. 6); 
a single control box (84s and/or 84’s; fig. 8) mounted directly under a first step of the plurality of steps (as best understood; the placement of the servo motors and gear drive train or drive transmission 36 on cart 10 as shown in fig. 1 subsequently shows that the controllers 84s and/or 84’s are directly under the first step of ladder 72 placed onto the cart 10 as shown in fig. 6), wherein said single control box is configured to control rotation of said first set of wheels only (as described in paragraph [0013]; excerpt below and the two servo motors controls wheels 34 as described in paragraph [0050]); 
an electric charger (paragraph [0036] describes a battery charger; see excerpt below) adjacent to said single control box and mounted directly under the first step of the plurality of steps (as best understood; battery charger as suggested in paragraph [0036] see excerpt below; being part of power source 16 and per placement on the cart results in the charger being directly under the first step of ladder 72); 
a battery (power source 16 comprises two independent batteries; as described in paragraph [0036] see excerpt below) mounted directly under a second step of the plurality of steps (as best understood; said batteries in paragraph [0036] see excerpt below; being part of power source 16 and also per placement on the cart results in 
a steering mechanism (hand controller 76; fig. 8) configured to steer said second set of wheels {as described in paragraph [0050] excerpt below; assuming first not second set of wheels per 112 indefiniteness rejection described above and consistent with claim 2}, wherein said second set of wheels (32s) are non-motorized (as shown in fig. 1) and are unconnected to said single control box (fig. 1).
	
    PNG
    media_image2.png
    189
    574
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    109
    465
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    214
    574
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    210
    460
    media_image5.png
    Greyscale

	In regards to claim 1, although an obvious location for the steering mechanism would be at a top of the ladder for the user to be able to steer the ladder, however, Gilbert does not explicitly disclose the steering mechanism attached to a top of the ladder.
	However, Boyer teaches the steering mechanism (52) attached to a top of the ladder (as shown in fig. 1; note that the steering mechanism need not be at the top most point of the ladder).
	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to place the steering mechanism of Gilbert at a top of the ladder 72 as taught and motivated by Boyer in order to allow the user to control/steer the apparatus while at an elevated height in order 
	In regards to claim 2 Gilbert discloses said control box is electrically connected to said first set of wheels (via the connection and control of servo motors 20 as described in paragraph [0050] see highlighted excerpt below).

    PNG
    media_image6.png
    210
    460
    media_image6.png
    Greyscale

	In regards to claim 4 Gilbert discloses said first set of wheels (34s) and said second set of wheels (32s) are configured to disconnect from said first set of legs and said second set of legs respectively (via conventional disconnect of the wheels i.e. detachment of axels and/or casters in case of wheels 32).
In regards to claim 10 Gilbert discloses said steering mechanism (76) comprises a joystick (78; fig. 8) configured to send steering signals to said control box (via cable 82).
	In regards to claim 11 Gilbert discloses said joystick sends said steering signals to said control box wirelessly (as described in paragraph [0049]; see excerpt below).

    PNG
    media_image7.png
    286
    574
    media_image7.png
    Greyscale

As best understood, claims 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert, US (2007/0114742).  
In regards to claim 12 Gilbert discloses:
A moveable climbing system (fig. 6) comprising: 
a first set of legs (left hand side 74s) comprising at least one step including a first step (the first lower most step; as described in paragraph [0047]; excerpt below); 
a second set of legs (right hand side 74s); 
a first battery (one of the two batteries described in “power source 16 comprises two independent batteries”; in paragraph [0036] see excerpt below) mounted directly under a second step of said first set of legs (as best understood; said batteries being part of power source 16 and also per placement on the cart results in the batteries being directly under the second step, since they are under the first step and the first step is under the second step), wherein said second step is above said first step (inherent for ladder with steps i.e. one above the other); 
a second battery (the second of the two batteries described in “power source 16 comprises two independent batteries”; in paragraph [0036] see excerpt below) mounted as best understood; said batteries being part of power source 16 and also per placement on the cart results in the batteries being directly under the third step, since they are under the second step and the second and first steps are under the third step), wherein said third step is above said second step (inherent for ladder with steps i.e. one above the other);
a first set of motorized wheels (34s) attached to said first set of legs; 
a second set of non-motorized wheels (32s) attached to said second set of legs; and 
a motor (servo motors 20s) operatively connected to said first set of motorized wheels (the two servo motors controls wheels 34 as described in paragraph [0050]) and configured to electrically rotate said first set of motorized wheels (paragraph [0050]), 
wherein said motor is unconnected to said second set of non-motorized wheels (fig. 1).  

    PNG
    media_image2.png
    189
    574
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    109
    465
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    214
    574
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    210
    460
    media_image5.png
    Greyscale

	In regards to claim 12 Gilbert does not explicitly disclose said first step of said first set of legs is positioned entirely above a top of said first set of motorized wheels and said second set of non-motorized wheels.
However, it would have been obvious to place said first set of legs is positioned entirely above a top of said first and second set of non-motorized wheels since the rearrangement of parts is generally recognized as being within the level of ordinary skill in the art and placing said first set of legs is entirely above a top of said first and second 
	In regards to claim 13 Gilbert discloses any of said first battery and said second battery provide electric supply for said motor (paragraph [0016]).

    PNG
    media_image8.png
    72
    466
    media_image8.png
    Greyscale

	In regards to claim 14 Gilbert discloses each of said at least one first step, said second step, and said third step comprises a rung of a ladder (typical A-frame ladder with multiple rungs as described in paragraph [0047]; excerpt above).
	In regards to claim 16 Gilbert discloses a motor box housing said electric motor (housing 20 shown in fig. 2 and 8 containing the servo motors), wherein said motor box is operatively connected to said first set of motorized wheels (via drive transmission 36).

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive because:
Applicant argues “in the Applicant's invention, as provided in amended claim 1, the single control box is mounted directly under a first step of the plurality of steps of the first set of legs of the ladder. Accordingly, the Applicant's claimed invention makes the distinction over Gilbert that the control box is connected to the ladder/legs portion of the system as opposed to Gilbert where the control box 30 is connected to the cart 10”; examiner respectfully disagrees and presents that firstly, taking into consideration the new matter rejection and the lack of drawings illustrations in addition to the indefiniteness rejections associated with the above recitations, these recitations are examined as best understood to provide the applicant with the best art to best expedite prosecution; secondly, examiner presents that per the positioning of the controllers 84s and 84’s as shown in figure 8 and per the location of the battery, servo motors shown in figures 1, 2 and 6 relative to the ladder 72 shown in fig. 6, it is clear that the control boxes 84s and 84’s are directly under a first step.
Applicant argues “in Gilbert, the ladder 72 is a separate structure that is attached to the underlying cart 10. Conversely, in the Applicant's invention, there is no separate cart. Rather, the ladder containing the first and second set of legs also includes the wheels to make the system movable, whereas in Gilbert it is the cart that is movable with the ladder 72 …. It would be an unreasonably broad interpretation to consider the cart body 12 of the cart 10 as constituting a step of the ladder 72 since there is no teaching in Gilbert to suggest that the cart 10 is part of the ladder for the purposes of allowing a user to step thereon; i.e., a rung. In fact, given that FIG. 6 of Gilbert shows that the legs 74 of the ladder 72 extend from one end of the cart 10 to the other end ….. the first set of wheels are attached to the first set of legs, and the second set of wheels are attached to the second set of legs. Conversely, in Gilbert the respective wheels 32, 34 are attached to the cart 10 but not to the legs 74 of the ladder 72 (see FIGS. 1-3, and 6 of Gilbert). This structural distinction of the Applicant's claimed invention offers several advantages over Gilbert by reducing the components and complexity of Gilbert's system, reducing the overall weight of the system, and improving/easing manufacturing of the system”; examiner respectfully disagrees and presents that there is nothing in the claims or in the reference that prevents the cart 10 to be part of the ladder or at least part of the claimed system in the preamble of the claim. Secondly, the claims do not require direct affixing of the wheels to the ladder legs; therefore, examiner provides that wheels 34s and 32s are at least attached to their respective ladder legs via frame structures 48/50. Finally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., offers several advantages over Gilbert by reducing the components and complexity of Gilbert's system, reducing the overall weight of the system, and improving/easing manufacturing of the system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues “While Gilbert describes a joystick 76, there is no teaching or suggestion in Gilbert of attaching the joystick 76 to the top of the ladder 72”; examiner respectfully disagrees and presents that this argument is moot in light of newly utilized reference Boyer which teaches the steering mechanism (52) attached to a top of the ladder (as shown in fig. 1; note that the steering mechanism need not be at the top most point of the ladder). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634